Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 1 of 8 PageID #: 16419



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 PPS DATA, LLC,                                    §
                                                   §
                 Plaintiff,                        §
                                                   §
 v.                                                §   CIVIL ACTION NO. 2:18-CV-00007-JRG
                                                   §
 JACK HENRY & ASSOCIATES, INC.,                    §
                                                   §
                 Defendant.                        §
                                                   §

              ORDER ON PRETRIAL MOTIONS AND MOTIONS IN LIMINE

         The Court held two Pretrial Conferences in the above-captioned matter on Tuesday, August

13, 2019, and Monday, August 26, 2019, regarding motions in limine (“MILs”) and other pending

pretrial motions filed by Plaintiff PPS Data, LLC (“PPS”) and Defendant Jack Henry &

Associated, Inc. (“JHA”) (collectively, “the Parties”). (Dkt. Nos. 78, 79, 80, 81, 83, 85, 107, 108,

118.) This Order memorializes the Court’s rulings on the aforementioned MILS and motions as

announced into the record, including additional instructions that were given to the Parties. While

this Order summarizes the Court’s rulings as announced into the record during the pretrial hearing,

this Order in no way limits or constrains such rulings from the bench. Accordingly, it is hereby

ORDERED as follows:

                                     MOTIONS IN LIMINE

         It is ORDERED that the Parties, their witnesses, and counsel shall not raise, discuss, or

argue the following before the venire panel or the jury without prior leave of the Court.

      1. Agreed Motions in Limine (Dkt. No. 118)

         The following MILs are GRANTED-BY-AGREEMENT OF THE PARTIES.
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 2 of 8 PageID #: 16420



•   Agreed MIL No. 1: The Parties shall not make or offer any attorney argument, evidence,

    testimony, insinuation, reference, or assertions concerning God or Jesus, or religious beliefs,

    political convictions, race, ethnicity, nationality, native language, or sexual orientations of a

    party, witness, or counsel, or relative distance of a witness, party, or counsel’s residence to

    Texas, including differentiating the place of residence of a witness, party, or counsel from

    Texas. This does not preclude the Parties or witnesses from mentioning that they reside in or

    conduct business in Texas.

•   Agreed MIL No. 2: The Parties shall not make or offer any attorney argument, evidence,

    testimony, insinuation, reference, or assertions implying that PPS Data is a “patent troll,”

    “patent pirate,” “troll,” “shell company,” “litigation shop,” “lawsuit factory,” “litigious,”

    “shakedown artist,” “extortionist,” “toll collector,” or other pejorative terms, or otherwise

    disparaging PPS Data’s business by implying PPS Data plays the litigation lottery, engages in

    litigation-based licensing, or is in the business of filing lawsuits. This shall not prevent any

    party from eliciting testimony that PPS Data has no functional business other than licensing its

    patents through litigation or otherwise.

•   Agreed Motion in Limine No. 3: The Parties shall be precluded from raising any attorney

    argument, evidence, testimony, insinuation, reference, or assertions that patent examiners are

    overworked, prone to error, not bright, lazy, or biased toward allowing patents to issue (to meet

    some quota or otherwise).

•   Agreed Motion in Limine No. 4: The Parties shall be precluded from raising any attorney

    argument, evidence, testimony, insinuation, reference, or assertions relating to any Court

    rulings on motions to strike, Daubert motions, or motions in limine, or any other Court rulings

    on evidence.



                                                 2
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 3 of 8 PageID #: 16421



•   Agreed Motion in Limine No. 5: The Parties shall be precluded from raising any attorney

    argument, evidence, testimony, insinuation, reference, or assertions relating to any alleged

    local effect of a judgment.

•   Agreed Motion in Limine No. 6: The Parties shall not offer any attorney argument or evidence

    that conflict with the Court’s claim construction opinion and order.

•   Agreed Motion in Limine No. 7: The Parties shall not make or offer any attorney argument,

    evidence, testimony, insinuation, reference, or assertions concerning JHA’s patents obtained

    from Ensenta.

    2. PPS’s Opposed Motions in Limine (Dkt. No. 108)

•   PPS MIL No. 1: Evidence or argument relating to U.S. Patent Appl. No. 14/185,667.

       This MIL was GRANTED due to the potential risk of confusion for the jury. (Dkt. No.

148 at 10:22–11:2.)

•   PPS MIL No. 2: Evidence or argument relating to any patent, claim, theory, or accused product

    or functionality that has been dropped or dismissed from the case.

       This MIL was GRANTED due to the potential risk of confusion for the jury. (Dkt. No.

148 at 22:19–23:15.)

•   PPS MIL No. 3: Evidence or argument that JHA’s accused products do not infringe because

    JHA is itself the “bank of first deposit” of the claims.

       This MIL was WITHDRAWN. PPS withdrew this MIL from consideration. (Dkt. No.

148 at 49:17–50:5.)




                                                  3
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 4 of 8 PageID #: 16422



•   PPS MIL No. 4: Testimony by fact witness Jerry Garrett regarding the relevant state of the art

    related to the patents-in-suit or JHA’s alleged prior art systems.

        This MIL was GRANTED. JHA can approach the bench and seek leave to ask Mr. Garrett

certain questions in light of Dr. Shamos’ testimony only to the extent Mr. Garrett can answer those

questions with regard solely to his own personal knowledge and experience. (Dkt. No. 148 at

32:19–34:9.)

•   PPS MIL No. 5: Evidence or argument that a terminal disclaimer is an admission or implies

    that the claims are not patentably distinct.

        This MIL was DENIED. However, JHA shall make no representations or arguments

during trial that the terminal disclaimer is dispositive of the issue of whether the claims are

patentably distinct. (Dkt. No. 148 at 36:17–38:8.)

•   PPS MIL No. 6: Evidence or argument that damages are limited to post-filing of the complaint.

        This MIL was GRANTED. (Dkt. No. 148 at 63:11–65:8.) The Court found that JHA

failed to raise its failure to mark claims until too late in the trial process, and thus failed to put PPS

on notice. Freeny v. Fossil Group, Inc., No. 2:18-CV-00049-JRG-RSP, Dkt. No. 207 (E.D. Tex.

July 24, 2019) (holding that a defendant has an obligation to put a plaintiff on notice of its marking

contentions); (Dkt. No. 148 at 63:4–64:24.)

•   PPS MIL No. 7: Evidence or argument that the asserted claims are invalid based on prior art

    that was not identified as anticipatory and/or obvious or charted by JHA pursuant to P.R. 3-

    3(b) and (c).

        This MIL was DENIED AS MOOT and as agreed to by the Parties. (Dkt. No. 148 at

38:10–24.)




                                                    4
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 5 of 8 PageID #: 16423



•   PPS MIL No. 8: Evidence or argument relating to the DataTreasury patents being invalidated

    after the settlement and license referenced by the damages experts.

       This MIL was GRANTED due to the potential risk of confusion for the jury, especially

because there has been no technical comparison between the DataTreasury patents and the patents-

in-suit. (Dkt. No. 148 at 46:18–47:5.)

•   PPS MIL No. 9: Evidence or argument of two documents purporting to summarize the results

    of undisclosed calculation of the volume of accused transactions.

       This MIL was DENIED AS MOOT and as agreed to by the Parties. (Dkt. No. 148 at

47:6–16.)

    3. JHA’s Opposed Motions in Limine (Dkt. No. 107)

•   JHA MIL No. 1: to preclude any argument, assertion, testimony, evidence, insinuation,

    reference, or suggestion that JHA is not a “bank of first deposit” because it is not a “bank.”

       This MIL was WITHDRAWN. JHA withdrew this MIL from consideration. (Dkt. No.

148 at 49:17–50:5.)

•   JHA MIL No. 2: to preclude any argument, evidence, testimony, or examination of experts by

    PPS Data that transmissions between JHA and a bank of first deposit bypass the MICR capture,

    deposit accounting, cash management, and/or float processing systems of said bank of first

    deposit.

       This MIL was WITHDRAWN. JHA withdrew this MIL from consideration. (Dkt. No.

148 at 48:9–18.)




                                                 5
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 6 of 8 PageID #: 16424



•   JHA MIL No. 3: to preclude any argument, evidence, testimony, or examination of experts by

    PPS Data beyond the scope of its experts’ submitted expert reports, and on topics for which

    PPS Data’s experts provided no expert report.

       This MIL was WITHDRAWN. JHA withdrew this MIL from consideration. (Dkt. No.

148 at 65:9–65:24.)

•   JHA MIL No. 4: to preclude any argument, assertion, testimony, evidence, insinuation,

    reference, or suggestion that Jack Henry’s expert, Dr. William Michalson, is not a qualified or

    competent expert because he was not a person of ordinary skill in the art (POSA) at the time

    of the alleged invention.

       This MIL was WITHDRAWN. JHA withdrew this MIL from consideration. (Dkt. No.

118 at 2; Dkt. No. 148 at 49:1–13.)

•   JHA MIL No. 5: to preclude any argument, evidence, testimony, or examination of experts or

    witnesses by PPS Data that PPS Data is entitled to presuit damages.

       This MIL was DENIED. (Dkt. No. 148 at 63:11–65:8.) The Court found that JHA failed

to raise its failure to mark claims until too late in the trial process, and thus failed to put PPS on

notice. Freeny v. Fossil Group, Inc., No. 2:18-CV-00049-JRG-RSP, Dkt. No. 207 (E.D. Tex. July

24, 2019) (holding that a defendant has an obligation to put a plaintiff on notice of its marking

contentions); (Dkt. No. 148 at 63:4–64:24.)




                                                  6
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 7 of 8 PageID #: 16425



                                     PRETRIAL MOTIONS

   1. JHA’s Motion for Summary Judgment of Invalidity Under 35 U.S.C. 101. (Dkt. No.

          81.)

          This motion was CARRIED at the first hearing and DENIED at the second hearing. (Dkt.

No. 145 at 32:18; Dkt. No. 148 at 4:13.) The Court may issue a subsequent order addressing this

motion in greater detail.

   2. JHA’s Motion for Summary Judgment of Non-Infringement. (Dkt. No. 83.)

          This motion was DENIED as the Court found that were still material questions of fact.

(Dkt. No. 145 at 62:1–6.)

   3. PPS’s Motion to Strike Dr. Michalson’s Expert Testimony Under FRE 702 and

          Daubert. (Dkt. No. 79.)

          This motion was DENIED. (Dkt. No. 145 at 76:14.)

   4. PPS’s Motion to Strike Dr. Michalson’s Opinions Based on Undisclosed Materials

          and Contentions. (Dkt. No. 78.)

          This motion was DENIED-IN-PART and GRANTED-IN-PART. (Dkt. No. 145 at 97:8–

101:1.)

          The Court DENIED PPS’s motion to strike Dr. Michalson’s opinions related to the source

code because the Court found that JHA complied with Patent Rule 3-4(a) with respect to the source

code. (Id. at 97:8–23.)

          The Court GRANTED PPS’s motion to strike Dr. Michalson’s opinions related to two

previously undisclosed non-infringement contentions due to JHA’s failure to comply with the local

rules. (Id. at 97:24–98:23.) As such, the Court struck Dr. Michalson’s non-infringement opinions

that (1) “the accused products allegedly do not transmit any data to a bank of first deposit [for]




                                                7
Case 2:18-cv-00007-JRG Document 155 Filed 09/06/19 Page 8 of 8 PageID #: 16426



non-banking” customers and (2) “the accused products allegedly do not transmit any data for

customers that download files.” (Id. at 98:12–23.)

        The Court GRANTED PPS’s motion to strike Dr. Michalson’s anticipation invalidity

opinions related to the undisclosed anticipation references due to JHA’s failure to comply with

Patent Rule 3-3. (Id. at 98:24–99:16.) As such, the Court struck Dr. Michalson’s anticipation

invalidity opinions related to the Acharya reference for U.S. Patent 7,181,430 and Dr. Michalson’s

anticipation invalidity opinions related to the Phillips, Jones, Geer ’258, Slater, and Acharya

references for U.S. Patent 7,216,106.

   Finally, the Court GRANTED PPS’s motion to strike Dr. Michalson’s obviousness invalidity

opinions due to JHA’s failure to comply with the local rules. (Id. 99:17–101:1.) As such, the

Court struck all of Dr. Michalson’s obviousness invalidity opinions. (Id. at 101:1–16.)

   5. JHA’s Motion to Strike and Exclude Expert Testimony of Dr. Michael Shamos

        Regarding Infringement of ’956 patent. (Dkt. No. 80.)

        This motion was DENIED AS MOOT in view of the agreement of the Parties to withdraw
    .
the ’956 patent claims. (Dkt. No. 145 at 101:16–102:9; Dkt. No. 87 at 1.)

   6. JHA’s Motion to Exclude Testimony of Keith R. Ugone, Ph.D. Regarding

        DataTreasury License. (Dkt. No. 85.)

        This motion was DENIED AS MOOT in view of an agreement of the Parties on the record

that Dr. Ugone will not reference the DataTreasury Agreement in any manner during his testimony.

(Dkt. No. 148 at 46:10–22, 70:12–20.)
        So ORDERED and SIGNED this 6th day of September, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                8        UNITED STATES DISTRICT JUDGE
